Stephens, J.
1. A petition for certiorari must be presented for sanction within thirty days from the rendition of the final judgment complained of. Civil Code (1910), § 5188. Where a motion for a new trial has been passed upon and finally determined, as by a- dismissal, and the petition for certiorari does not complain of any error in the final judgment dismissing the motion for a new trial, but, so far as respects a final judgment, complains only of the verdict and judgment rendered upon the trial, and the petition is presented within thirty days from the dismissal of the motion for a new trial but not within thirty days from the rendition of the verdict and judgment, it is not presented within the statutory period required, and is therefore subject to dismissal. Bull v. Armour Fertilizer Works, 26 Ga. App. 151 (105 S. E. 616). See, in this connection, Holcomb v. Finch, 25 Ga. App. 261 (103 S. E. 38); L. & N. R. Co. v. Lovelace, 24 Ga. App. 616 (101 S. E. 718).
2. Such petition for certiorari, not having been presented within the required period from the rendition of the final judgment complained of, and therefore having been properly dismissed, can not be revived by a second certiorari brought within the statutory period of six months as provided in the Civil Code (1910), § 4381. The judge of the superior court therefore did not err in dismissing the latter.

Judgment affirmed.


Jenkins, P. J., concurs. Bell, J., disqualified.